 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     DALE H. VAN KIRK, et al.,                          Case No. 1:19-cv-00153-LJO-SAB
11
                     Plaintiffs,                        ORDER VACATING DATES AND
12                                                      REQUIRING PARTIES TO FILE
             v.                                         DISPOSITIONAL DOCUMENTS
13
     TD AMERITRADE FUTURES & FOREX,                     (ECF No. 16)
14   LLC,
                                                        TWENTY-ONE-DAY DEADLINE
15                   Defendant.

16

17          On March 27, 2019, a notice of settlement pursuant to Local Rule 160 was filed

18 informing the Court that the parties have reached settlement resolving this action. (ECF No. 16.)

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within twenty-one (21) days of the

22                  date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        March 28, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
